UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

FRANK E. PETERS,

                                   Petitioner,
          v.                                                            DECISION AND ORDER
                                                                            15-CV-505S
UNITED STATES OF AMERICA,                                                  03-CR-211S (1)

                                   Respondent.




                                            I. INTRODUCTION

          Presently before this Court is petitioner Frank E. Peters’s pro se 1 Motion to Vacate,

Set Aside, or Correct his Sentence under 28 U.S.C. § 2255. (Docket No. 596. 2) For the

reasons discussed below, Peters’s motion is denied.

                                            II. BACKGROUND

A.        Facts 3

          Peters and his wife, Marta Chaikovska, purchased World Auto Parts, Inc. (“WAPI”)

in 1990. In 1995, WAPI acquired a company Peters and his wife renamed Bighorn Core,

Ltd. (“Bighorn”). WAPI and Bighorn (together, the “Companies”) sold aftermarket auto

parts. Chaikovska was WAPI's chief executive officer and owned 85 percent of the




1  Because Peters is an attorney, he is not entitled to the special solicitude ordinarily afforded a pro se
litigant. See Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010) (citing Holtz v. Rockefeller & Co., 258
F.3d 62, 82 n. 4 (2d Cir. 2001)).

2   All docket citations are to the criminal case: 03-CR-211S (1).
3 The facts are repeated from the Second Circuit’s decision in United States v. Peters, 732 F.3d 93, 95-98
(2d Cir. 2013.)


                                                       1
Companies. Peters was the president and owned 13 percent. Peters's sister-in-law

owned one percent, and a fourth individual, Peter Van Domelen, owned one percent.

The Chase Loan

      In 1996, the Companies entered into an asset-based credit agreement with Chase

[Manhattan Bank (“Chase”)] in which the bank agreed to extend to the Companies a $9

million revolving line of credit secured by the Companies' assets. In June 1998, the

parties renewed the agreement for two years, raising the available credit to $10.5 million.

The cash available to the Companies on any given day was determined by the

Companies' “borrowing base”: the sum of the values of the Companies' inventory and

accounts receivable. The Companies were permitted under their arrangement with the

bank to borrow up to an amount equal to 85 percent of the value of current accounts

receivable, plus 60 percent of the value of the current inventory, less whatever loan

principal was outstanding (never to exceed the $10.5 million maximum).

      The loan agreement provided that the Companies would deposit all payments from

customers into “blocked” accounts at Chase, from which only the bank could make

withdrawals. Chase would then “sweep” the accounts periodically, using the money taken

from them to pay down the Companies' loan balance.

      Certain accounts receivable were deemed “ineligible” for purposes of determining

the borrowing base because the bank considered it unlikely that those amounts would be

repaid. For example, the Companies were not permitted to borrow against accounts

receivable more than 90 days past due or purchase orders that had not yet been fulfilled.

The Companies would periodically file a “borrowing base report,” which was supposed to

reflect the combined value of accounts receivable and inventory.          To confirm the



                                            2
information in the borrowing base report, and to verify generally the Companies'

accounting standards, Chase “field examiners” were permitted to audit random samples

of the Companies' records. One such field examiner, Edward Grayeski, testified at trial

that he had conducted field tests between 1996 and 1998, and that his review raised red

flags with respect to some of the accounts receivable. Although the Companies were

initially able to deflect the bank's concerns about the accuracy of their records, examiners

eventually uncovered the fraudulent scheme, described below, that underlies this case.

The Scheme

       Peters does not dispute that the Companies engaged in a fraudulent scheme to

manipulate the accounts receivable in order to inflate their borrowing base. Starting

sometime in 1997, the Companies began experiencing cash-flow shortages due to a low

sales volume. In response, the Companies developed ways to increase cash flow.

Gregory Samer, a WAPI employee who pleaded guilty under the same indictment that

named Peters as a defendant, testified as a cooperating witness at Peters's trial. Samer

detailed three different fraudulent accounting practices committed by Peters and the

Companies in order to increase the cash available through the Chase loan: (1) “holding

the month open”; (2) “prebilling”; and (3) “rebilling.”

       The practice of “holding the month open” consisted of including in a particular

month an account receivable that did not actually ripen until the following month. For

example, Samer might instruct Cheryl Martinez, who worked in WAPI's billing department,

to include invoices from the first two weeks of February in the January Accounts

Receivable Report. Martinez would then backdate what should have been a February

invoice to make it appear as though the goods sold had been shipped in January. If the



                                               3
product did eventually ship to the customer, Martinez would produce a hand-typed invoice

that reflected the actual date of shipment.

       “Prebilling” referred to the practice of creating a sales invoice for an order before

any goods were shipped, thereby making an unripe purchase order appear to be an

account receivable. For example, in January 2000, a company named ATCO placed a

purchase order with Bighorn for $850,000 worth of air-conditioning cores. Bighorn lacked

both the inventory to fulfill the order and sufficient cash to purchase the inventory.

Employees at Bighorn created an invoice falsely indicating that the ATCO order had

shipped, which allowed them to include an $850,000 order in the Accounts Receivable

Report for that month. As a result, Chase was duped into lending the Companies more

money—money that Chase expected to be repaid through a sale that, in fact, might never

come to fruition.

       The practice of “rebilling” was, in effect, an end-run around Chase's policy of

excluding accounts receivable that were more than 90 days old from the borrowing base.

Employees at the Companies would generate a new invoice for an old sale with a false

date somewhere within the previous 90 days so that the receivable could be included in

the borrowing base report.

       Although there was evidence in the record that Chase was aware of at least some

of these practices, the bank appears to have been unaware of the extent to which the

Companies' employees were artificially inflating the Companies' borrowing base. Chase

ultimately uncovered the full extent of the fraud in or around May 2000, when a Bighorn

employee named Ron Hall disclosed it to Chase examiners.

The Creation of ITEC



                                              4
        In early 2000, Peters created a corporation named Innovative Transmission and

Engine Company (“ITEC”) into which he spun off the Companies' heavy-duty equipment

department. Peters opened a bank account for ITEC at another institution, M&T Bank.

Several customers who had sent payments to WAPI were sent correspondence informing

them that WAPI had changed its name and asking that the payment be reissued to ITEC.

The reissued checks were deposited in ITEC's account at M&T Bank, instead of in the

Companies' Chase accounts, where the loan agreement required that such payments be

deposited. Chase was thus deprived of money that was supposed to have been used to

pay down the loan.

B.      Procedural History

        On October 22, 2003, a federal grand jury returned an 18-count indictment against

Peters and his co-defendants, Mark Hoffman and Gregory Samer, 4 relating to the scheme

to defraud Chase, a federally-insured financial institution.                (Docket No. 1.)         The

government charged that Peters, Hoffman, and Samer conspired to defraud Chase by

falsely reporting assets used to secure and maintain the revolving line of credit, as

described above.

        On July 30, 2007, after a 10-week trial, the jury convicted Peters of one count of

conspiracy to commit bank fraud in violation of 18 U.S.C. §§ 371 and 2; one count of

making a false statement to a bank in violation of 18 U.S.C. §§ 1014 and 2; one count of

bank fraud in violation of 18 U.S.C. §§ 1344 and 2; two counts of wire fraud in violation of

18 U.S.C. §§ 1343 and 2; and one count of mail fraud in violation of 18 U.S.C. §§ 1341



4Samer, who testified against Peters and Hoffman at trial, entered a guilty plea to Count 1 of the 03-CR-
211S indictment on February 4, 2005, and was sentenced to 18 months’ imprisonment on October 15,
2007. (Docket Nos. 60, 308.)

                                                   5
and 2. (Docket No. 338.) The jury acquitted Peters of three other counts of making a

false statement to a bank in violation of 18 U.S.C. §§ 1014 and 2, and at the conclusion

of the government’s proof, this Court dismissed a single count of money laundering in

violation of 18 U.S.C. §§ 1957 and 2, and three counts of bank fraud in violation of 18

U.S.C. § 1344, pursuant to Rule 29 of the Federal Rules of Criminal Procedure. (Docket

Nos. 254, 255, 270, 338.) The jury acquitted Hoffman of all counts against him. (Docket

No. 338.)

       On November 15, 2007, this Court denied Peters’s motion to arrest judgment on

the conspiracy count, finding as it had previously that the count did not charge three

distinct conspiracies and therefore was not duplicitous. (See Docket Nos. 65, 79, 254,

255, 270, 319.)

       On December 21, 2010, this Court denied Peters’s motion for a new trial premised

on newly discovered evidence and alleged Brady violations. (Docket No. 537.)

       On January 27, 2011, this Court sentenced Peters to 108 months’ imprisonment

and 3 years’ supervised release and ordered him to pay $11,988,501.36 in restitution and

$23,154,259 in forfeiture. (See Docket Nos. 551, 552; United States v. Peters, 257 F.R.D.

377 (W.D.N.Y. 2009) (ordering forfeiture).)

       On October 9, 2013, the United States Court of Appeals for the Second Circuit

affirmed the convictions, sentence, restitution, and forfeiture determinations in a summary

order and a precedential opinion, each issued on October 9, 2013. See United States v.

Peters, 543 F. App’x. 5 (2d Cir. Oct. 9, 2013) (summary order) (convictions, sentence,

restitution); United States v. Peters, 732 F.3d 93 (2d Cir. 2013) (forfeiture).

       In its summary order affirming Peters’s convictions and sentence, the Second



                                              6
Circuit rejected Peters’s arguments that (1) the conspiracy count was duplicitous; (2) the

evidence as to all counts of conviction was insufficient; (3) cumulative evidentiary errors

denied him a fair trial; and (4) the loss calculation was incorrect. See Peters, 543 F.

App’x. at *7. Instead, it found “ample evidence” that Peters was personally involved in

the fraudulent practices underlying the conspiracy, false statement, and bank fraud

counts, and that the government presented sufficient evidence that Peters caused the

transmission of communications intended to divert funds that properly belonged to Chase

for purposes of the wire and mail fraud counts. Id. at *8-9, 10.

          On June 9, 2014, the United States Supreme Court denied Peters’s petition for writ

of certiorari. See Peters v. United States, 134 S. Ct. 2740, 189 L. Ed. 2d 776 (2014).

          On June 8, 2015, Peters timely filed the instant § 2255 motion, 5 which the

government opposes. (Docket Nos. 596, 604, 605, 609, 610.) This Court took the motion

under advisement without oral argument on March 21, 2016.

                                              III. DISCUSSION

A.        § 2255 Proceedings

          Twenty-eight U.S.C. § 2255 allows federal prisoners to challenge the legality of

their sentences. It provides, in pertinent part, that:

          A prisoner in custody under sentence of a court established by Act of
          Congress claiming the right to be released upon the ground that the
          sentence was imposed in violation of the Constitution or laws of the United
          States, or that the court was without jurisdiction to impose such sentence,
          or that the sentence was in excess of the maximum authorized by law, or is
          otherwise subject to collateral attack, may move the court which imposed
          the sentence to vacate, set aside or correct the sentence.

28 U.S.C. § 2255 (a).


5   A 1-year statute of limitations applies to § 2255 petitions. See 28 U.S.C. § 2255 (f).


                                                        7
       Importantly, a § 2255 motion is not a substitute for an appeal. See Bousley v.

United States, 523 U.S. 614, 621, 118 S. Ct. 1604, 140 L. Ed. 2d 828 (1998) (“Habeas

review is an extraordinary remedy and ‘will not be allowed to do service for an appeal.’”)

(quoting Reed v. Farley, 512 U.S. 339, 354, 114 S. Ct. 2291, 2300, 129 L. Ed. 2d 277

(1994)). Relief under § 2255 is therefore narrowly limited, with collateral attack on a final

criminal judgment available “only for a constitutional error, a lack of jurisdiction in the

sentencing court, or an error of law or fact that constitutes a fundamental defect which

inherently results in complete miscarriage of justice.” Graziano v. United States, 83 F.3d

587, 589-90 (2d Cir. 1996) (per curiam) (quoting United States v. Bokun, 73 F.3d 8, 12

(2d Cir. 1995) (internal quotation marks omitted)).         This narrow limitation preserves

respect for finality, allows for the efficient allocation of judicial resources, and recognizes

an aversion to retrying issues long after they occur. See Bokun, 73 F.3d at 12 (citations

omitted).

       To shape the narrow relief available under § 2255, two procedural rules apply to

make it more difficult for a defendant to upset a final criminal judgment on collateral

review. See Yick Man Mui v. United States, 614 F.3d 50, 53 (2d Cir. 2010). First, the

“mandate rule” bars re-litigation of issues already decided on direct appeal. See id.; see

also Burrell v. United States, 467 F.3d 160, 165 (2d Cir. 2006); United States v. Perez,

129 F.3d 255, 260 (2d Cir. 1997) (“[I]t is well-established that issues decided on direct

appeal may not be re-litigated in the context of a petition under § 2255.”) This includes

“not only . . . matters expressly decided by the appellate court, but also . . . re-litigation of

issues impliedly resolved by the appellate court’s mandate.” Yick Man Mui, 614 F.3d at

53 (citing United States v. Ben Zvi, 242 F.3d 89, 95 (2d Cir. 2001)). This rule also bars



                                               8
ineffective-assistance-of-counsel claims that were raised and resolved on direct appeal,

as well as those involving factual predicates that while not explicitly raised on direct

appeal, were impliedly rejected by the appellate court mandate. See id. at 53-54 (citations

omitted). An exception to this rule exists for cases involving intervening changes in the

law, in which case the petitioner “must show that there is new law which, when applied to

their claims, would result in a different disposition.” Chin v. United States, 622 F.2d 1090,

1092 (2d Cir. 1980) (“Reconsideration [of claims previously raised on direct appeal] is

permitted only where there has been an intervening change in the law and the new law

would have exonerated a defendant had it been in force before the conviction was

affirmed on direct appeal.”) (citing United States v. Loschiavo, 531 F.2d 659, 664 (2d Cir.

1976)).

       Second, the “procedural default” rule bars the collateral review of claims that could

have been raised on direct appeal, unless the petitioner shows cause for failing to raise

the claims on direct review and actual “prejudice” or actual innocence. See Bousley, 523

U.S. at 622-23 (citations omitted); see also Marone v. United States, 10 F.3d 65, 67 (2d

Cir. 1993) (“In order to raise a claim that could have been raised on direct appeal, a §

2255 petitioner must show cause for failing to raise the claim at the appropriate time and

prejudice from the alleged error.”) This rule does not apply to ineffective-assistance-of-

counsel claims, which may be brought in a § 2255 motion regardless of whether they

could have been raised, or were raised, on direct appeal. See Massaro v. United States,

538 U.S. 500, 508-09, 123 S. Ct. 1690, 1696, 155 L. Ed. 2d 714 (2003).

       Discovery in § 2255 proceedings is governed by Rule 6 of the Rules Governing

Section 2255 Proceedings for the United States District Courts. Leave of court is required



                                             9
to engage in discovery, which may be granted for good cause. See Rule 6 (a). Such

discovery is conducted under the Federal Rules of Criminal or Civil Procedure, or “in

accordance with the practices and principles of law.” 6 Id. The party requesting discovery

must provide reasons for the request, which must “include any proposed interrogatories

and requests for admission, and must specify any requested documents.” Rule 6 (b).

        A petitioner may also be entitled to an evidentiary hearing. Section 2255 provides

that a court shall hold an evidentiary hearing “[u]nless the motion and the files and records

of the case conclusively show that the prisoner is entitled to no relief.” To determine

whether a hearing is necessary, the court “must review the answer, any transcripts and

records of prior proceedings, and any [additional materials submitted by the parties].”

Rule 8 (a). If a hearing is necessary, the court must appoint an attorney to any moving

party who qualifies for the appointment of counsel under 18 U.S.C. § 3006A. See Rule 8

(c). A hearing is generally warranted only where the petitioner establishes a plausible

claim. See Puglisi v. United States, 586 F.3d 209, 213 (2d Cir. 2009).

        The Second Circuit has further described the standard for holding a § 2255

evidentiary hearing as follows:

                In ruling on a motion under § 2255, the district court is required
                to hold a hearing “[u]nless the motion and the files and records
                of the case conclusively show that the prisoner is entitled to
                no relief.” 28 U.S.C. § 2255; see, e.g., Pham v. United States,
                317 F.3d 178, 185 (2d Cir. 2003) (§ 2255 does not permit
                summary dismissals of motions that present facially valid
                claims). However, the filing of a motion pursuant to § 2255
                does not automatically entitle the movant to a hearing; that
                section does not imply that there must be a hearing where the
                allegations are “vague, conclusory, or palpably incredible.”
                Machibroda v. United States, 368 U.S. 487, 495, 82 S. Ct.
                510, 7 L. Ed. 2d 473 (1962); see, e.g., Chang v. United States,

6 “If necessary for effective discovery, the judge must appoint an attorney for a moving party who qualifies
to have counsel appointed under 18 U.S.C. § 3006A.” Rule 6 (a).

                                                    10
                250 F.3d 79, 85 (2d Cir. 2001). To warrant a hearing, the
                motion must set forth specific facts supported by competent
                evidence, raising detailed and controverted issues of fact that,
                if proved at a hearing, would entitle him to relief. See, e.g.,
                Machibroda, 368 U.S at 494, 82 S. Ct. 510; United States v.
                Aiello, 814 F.2d 109, 113-14 (2d Cir. 1987).

Gonzalez v. United States, 722 F.3d 118, 130-31 (2d Cir. 2013).

        The petitioner bears the burden of proving entitlement to relief under § 2255 by a

preponderance of the evidence. See Galviz Zapata v. United States, 431 F.3d 395, 399

(2d Cir. 2005) (citing Williams v. United States, 481 F.2d 339, 346 (2d Cir. 1973)); see

also Triana v. United States, 205 F.3d 36, 30 (2d Cir. 2000).

B.      Peters’s Claims

        Peters asserts a single ground in his petition: ineffective assistance of trial

counsel. 7    (See Docket No. 596, p. 4.) But that single ground consists of 11 claims.

Peters claims that trial counsel was ineffective for failing to (1) investigate and interview

defense witnesses; (2) read material documents; (3) preserve a speedy-trial objection;

(4) call certain defense witnesses; (5) properly define the conspiracy; (6) discuss

evidence and strategy; (7) describe his businesses and limited involvement in the charged

conduct; (8) seek sanctions against the prosecutors; (9) disclose a conflict-of-interest;

(10) refrain from using an obscenity in front of the jury; and (11) use material evidence to

counter the allegations against him. Id. These claims, none of which have merit, are

addressed below.

        The Sixth Amendment provides, in pertinent part, that "[i]n all criminal

prosecutions, the accused shall . . . have the Assistance of Counsel for his defence." U.S.



7 Two attorneys from the same retained firm represented Peters at trial. Peters rarely distinguishes between
them in his claims, so for ease of discussion, this Court will refer to trial counsel in the singular.

                                                    11
CONST. amend VI. It is well established that "the right to counsel is the right to the

effective assistance of counsel." Eze v. Senkowski, 321 F.3d 110, 124 (2d Cir. 2003)

(quoting McMann v. Richardson, 397 U.S. 759, 771 n.14, 90 S. Ct. 1441, 25 L. Ed. 2d

763 (1970)).

        Ineffective-assistance-of-counsel claims may be brought in a collateral proceeding

under § 2255 regardless of whether they could have been raised, or were raised, on direct

appeal. 8 See Massaro, 538 U.S. at 508-09. To succeed on his ineffective-assistance-of-

counsel claims and to secure reversal of his convictions on the ground of inadequate legal

representation, Peters must establish both prongs of the two-part test from Strickland v.

Washington: (1) that his counsel’s performance “fell below an objective standard of

reasonableness;” and (2) that “the deficient performance prejudiced” him. 466 U.S. 668,

687-88, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

        To satisfy the first prong of the Strickland test, Peters must establish that his

counsel’s conduct fell below “an objective standard of reasonableness” under “prevailing

professional norms” such that it was “outside the wide range of professionally competent

assistance.”     Id. at 688, 690.        Under this prong, the court “must ‘indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance’ and be watchful ‘to eliminate the distorting effects of hindsight.’” Aparicio v.

Artuz, 269 F.3d 78, 95 (2d Cir. 2001) (quoting Strickland, 466 U.S. at 689). This is

because “[t]here are countless ways to provide effective assistance in any given case”

and “[e]ven the best criminal defense attorneys would not defend a particular client in the


8 As noted above, however, the mandate rule still applies. That is, ineffective-assistance-of-counsel claims

that were raised and resolved on direct appeal, and any claims involving factual predicates that were
impliedly rejected on direct appeal, are barred. See Yick Man Mui, 614 F.3d at 53-54 (citations omitted).


                                                    12
same way.” Strickland, 466 U.S. at 689 (internal citation omitted). The question is

ultimately “whether an attorney’s representation amounted to incompetence under

prevailing professional norms, not whether it deviated from best practices or most

common custom.” Harrington v. Richter, 562 U.S. 86, 105, 131 S. Ct. 770, 178 L. Ed. 2d

624 (2011).

       To satisfy the second prong of the Strickland test, Peters must establish that his

attorney’s “deficient performance prejudiced the defense” such that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” See Strickland, 466 U.S. at 687, 694. The Second Circuit normally

“requires some objective evidence other than defendant’s assertions to establish

prejudice,” Pham v. United States, 317 F.3d 182, 182 (2d Cir. 2003), because “not every

error that conceivably could have influenced the outcome undermines the reliability of the

result of the proceeding,” Strickland, 466 U.S. at 693. Counsel’s errors must have been

“so serious as to deprive the defendant of a fair trial.” Id. at 687.

       Because both parts of the Strickland test must be satisfied for a petitioner to

establish ineffective assistance of counsel, failure to satisfy one part of the test frees a

district court from assessing whether the petitioner satisfied the other part of the test.

Strickland, 466 U.S. at 697 (noting that a court need not “address both components of the

[two-part Strickland] inquiry if the defendant makes an insufficient showing on one”); see

also Stouse v. Leonardo, 928 F.2d 548, 556 (2d Cir. 1991).

       Each of Peters’s ineffective-assistance-of-counsel claims fails to meet the

Strickland test.




                                             13
          1. Peters’s claims attacking trial counsel’s performance fail.

          A court reviewing counsel’s performance is “not permitted to use hindsight to

second guess [counsel’s] strategy choices,” but that is precisely what Peters asks this

Court to do. Baran v. United States, 160 F. Supp. 3d 591, 596 (S.D.N.Y. 2016) (quoting

Mayo v. Henderson, 13 F.3d 528, 533 (2d Cir. 1994)). Throughout his 71-page motion

and memorandum, Peters reiterates his long-rejected version of events and claims of

innocence. (Docket No. 596.) As he did unsuccessfully at trial and on appeal, Peters

expounds on his belief that he did not engage in fraud, but rather, was the victim of it. But

now in this posture, Peters drapes his retelling in the parlance of ineffectiveness, claiming

that trial counsel failed to conduct the right investigation, employ the right strategy, call

the right witnesses, ask the right questions, use the right evidence, and establish the right

facts. 9 He invites this Court to second-guess counsel’s strategic decisions, witness

choices, lines of questioning, and handling of evidence based exclusively on his self-

serving assumptions and speculation concerning what the evidence would have shown

and what the witness testimony would have been.

          For example, Peters maintains that counsel failed to properly investigate, read,

and use certain documents that he claims would have changed the jury’s verdict. These

documents, none of which Peters provides a path of admissibility for, include (1) a

January 19, 2000 memorandum about ITEC written by Kenneth Colwell from Ernst &

Young; (2) Ernst & Young “work papers,” including a 1998 Schedule of Audit Differences;

(3) notes concerning Williams Technologies; (4) records from the Small Business

Administration; (5) air travel records, and (6) Peters’s personal notes. (See Docket No.


9   This encompasses Claims 1, 2, 4, 5, 6, 7, and 11, as enumerated above.


                                                    14
596, pp. 11-33, 68-71.) This argument is a variation of one Peters made previously: that

these are material documents constituting newly discovered evidence warranting a new

trial. 10 (See Docket No. 479.)

           In denying Peters’s bid for a new trial, this Court also rejected the argument that

Peters makes now—that the outcome of his trial would have been different if counsel had

read, investigated, and offered these documents.                     To the contrary, even assuming

relevance and admissibility, this Court explicitly found that “[e]ven viewing the allegedly

new evidence in Peters’s favor, it can only be said that it would strengthen his defense—

none of the evidence cited, viewed independently or cumulatively, would lead to an

acquittal.” (Docket No. 537, p. 14.) Nothing presented in the present motion changes

that finding. Thus, even assuming that Peters’s counsel failed to read, investigate, or

consider these documents, the result of the trial would not have been different. Counsel

was therefore not ineffective. See Strickland, 466 U.S. at 687, 694.

           Peters also maintains that counsel failed to call important witnesses and failed to

pursue material lines of questioning, alleging that counsel did so to avoid a prolonged trial

that would interfere with his planned vacation. (Docket No. 596, pp. 65-66.) Peters

asserts, for example, that the following witnesses would have established his defense:

Henry Kozial (Freed Maxick); Ken Colwell (Ernst & Young); Bill Plaar (Gregory Samer’s

assistant at WAPI/Bighorn); Joe Garbarino (WAPI/Bighorn operations manager); Jeff

Anstett (IT manager for WAPI/Bighorn); Craig Miller (Manager of Data Processing at

WAPI/Bighorn); Jerome Amman (Sales Manager for Bighorn); and Richard Marinucci

(ITEC). (Docket No. 596, pp. 44-52.)



10   The air travel records and personal notes were not part of the motion for a new trial.

                                                       15
      Peters also maintains that counsel should have pursued lines of questioning with

multiple witnesses concerning the alleged destruction of evidence, see Docket No. 596,

pp. 33-39; “highly suspect” transactions, id. p. 41; entities that were formed after the

Companies became defunct, id. pp. 39-42; the alleged misconduct of his employees and

co-conspirators, id. passim; and the practices of prebilling and “holding the month open,”

id. at pp. 52-57; to name but a few. Peters also contends that his own testimony should

have been more expansive to include discussion of his notes, his observations, his limited

role in the management of the Companies, his reliance on his employees, and his real

estate development business. Id. pp. 59-62.

      According to Peters, these witnesses and lines of questioning would have

established that those around him were the true perpetrators of fraud and the architects

of the scheme to loot the Companies, to his exclusion.

      “‘The decision not to call a particular witness is typically a question of trial strategy

that [reviewing] courts are ill-suited to second-guess.’” Greiner v. Wells, 417 F.3d 305,

323 (2d Cir. 2005) (quoting United States v. Luciano, 158 F.3d 655, 660 (2d Cir. 1998)

(per curiam)). “[C]ounsel’s decision as to ‘whether to call specific witnesses—even ones

that might offer exculpatory evidence—is ordinarily not viewed as a lapse in professional

representation.’” United States v. Best, 219 F.3d 192, 201 (2d Cir. 2000) (quoting United

States v. Schmidt, 105 F.3d 82, 90 (2d Cir. 1997)). Moreover, counsel is not obligated to

call every witness and pursue every issue or defense. See United States v. FNU LNU,

Nos. 06-CR-172-LTS, 13-CV-3507-LTS, 2015 WL 5178438, at *5 (S.D.N.Y. Sept. 4,

2015) (“Counsel’s alleged decision not to call certain witnesses and investigate certain

defenses . . . are afforded a presumption of reasonableness, which Petitioner’s



                                             16
generalized assertions are insufficient to overcome.”).

       There may be myriad reasons why trial counsel did not present these witnesses or

pursue the lines of questioning that Peters proposes, not the least of which is that the

expected testimony may have been inconsistent with what Peters now represents it would

have been. Peters offers no basis—by affidavits or otherwise—from which a reasonable

person could conclude that any of the individuals he identifies would have testified in the

manner he assumes. See Lee v. Cully, No. 09-CV-6502, 2011 WL 17931764, at *3

(W.D.N.Y. May 10, 2011) (finding that “the claims pertaining to the uncalled ‘witnesses’

are based only on [movant’s] unsubstantiated allegations which are based upon mere

speculation, unsupported by any affidavits from these witnesses. [Movant] has thus failed

to demonstrate how his defense would have benefitted from the calling of these

individuals in his defense by his counsel.”); Ferrell v. United States, No. 08 Civ 8245,

2011 WL 1496339, at *4 (S.D.N.Y. Apr. 20, 2011) (“To demonstrate prejudice from

counsel’s alleged failure to call a witness, the petitioner must at least demonstrate that

the witness was able to testify and would have testified in a manner beneficial to the

petitioner.”)

       But even assuming that the evidence would have come in as Peters suggests, he

has not shown that it would have changed the outcome of the proceeding. The evidence

is cumulative of Peters’s defense that he was the victim of, not the perpetrator of, the

alleged fraudulent activity. The jury soundly rejected this contention, as did the Second

Circuit, which found ample evidence that Peters had fraudulent intent and was personally

involved in the fraudulent policies. Peters, 543 F. App’x. at 9. Peters presents no basis

to conclude that the jury’s determination would have been any different if presented with



                                            17
this cumulative evidence.

       And other than a bald accusation, Peters offers nothing from which a reasonable

person could conclude that his lead lawyer, who spent the better part of eight weeks

vigorously litigating the case, refused to call important witnesses or explore material lines

of questioning so that he could go on vacation. Undermining this accusation, Peters

admits that counsel “advised Peters that he had determined that it was, in his professional

opinion, unnecessary to call the planned defense witnesses listed and submitted to the

Court.” (Docket No. 596, p. 65; see also Affidavit of Frank E. Peters, Docket No. 596, pp.

72-78, ¶¶ 23-24.) Peters further represents that counsel advised him that, in his opinion,

only two witnesses should be called—Peters and Van Domelen—“based on [counsel’s]

opinion that the government’s case was not proven and that the jury resented being on

duty for such a long period.” Id. Peters’s accusation is insufficient to overcome the

presumption of reasonableness that attaches to counsel’s real-time assessment and

performance. See Aparicio, 269 F.3d at 95. Consequently, this Court finds that counsel’s

conduct was not “outside the range of professionally competent assistance,” and that the

introduction of this evidence would not necessarily have changed the outcome of the trial.

Strickland, 466 U.S. at 690, 694.

       Finally, Peters has not demonstrated that counsel’s strategic choices and alleged

failure to employ strategies that Peters preferred were unreasonably deficient or deprived

him of a fair trial (Docket No. 596, pp. 57-58). See Taylor v. Illinois, 484 U.S. 400, 417-

18, 108 S. Ct. 646, 98 L. Ed. 2d 798 (1988) (attorney has authority to manage most

aspects of the defense without obtaining his client’s approval); see also Sheehan v.

United States, 16-CV-6385, 2018 WL 1796548, at *2 (E.D.N.Y. Apr. 16, 2018) (“Second



                                             18
guessing the tactical and strategic choices made by counsel is seldom appropriate.”);

Gilliam v. Artus, 653 F. Supp. 2d 315, 332-33 (W.D.N.Y. 2009) (“Although trial counsel

has a duty to consult with a client regarding ‘important decisions’ . . . that obligation does

not require counsel to obtain the defendant’s consent to ‘every tactical decision.’”)

        In all, these claims are the type the Strickland court warned about: “It is all too

tempting for a defendant to second-guess counsel’s assistance after conviction or

adverse sentence, and it is all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or omission of counsel was

unreasonable.” 466 U.S. at 689 (“Judicial scrutiny of counsel’s performance must be

highly deferential.”). This Court therefore finds that Peters fails to establish that counsel’s

trial performance fell below “an objective standard of reasonableness” under “prevailing

professional norms” such that it was “outside the wide range of professionally competent

assistance.” Id. at 688, 690. Peters also fails to show that but for counsel’s performance,

the results of his trial would have been different. Id. at 687, 694. These claims therefore

fail.

        2. Trial counsel was not ineffective for allegedly failing to preserve a
           speedy-trial objection.

        Peters next maintains that counsel failed to preserve a speedy-trial objection. He

represents that counsel unsuccessfully raised speedy-trial issues, but did not renew and

preserve them before trial. (See Docket No. 596, at p. 42-44.) This claim is not borne

out by the record. First, no speedy-trial objections were lodged at any time, and Peters

does not specifically cite any. Second, if speedy-trial objections were in fact made and

denied, the issue would have been preserved and Peters could have appealed. Third,

Peters does not identify any particular speedy-trial violation. And finally, a review of the

                                              19
record reveals that time was properly excluded under 18 U.S.C. § 3161 throughout the

prosecution, leaving no prospects for a successful speedy-trial motion in the first instance.

Accordingly, this claim of ineffectiveness also fails.

       3. Trial counsel was not ineffective for failing to seek sanctions against the
          prosecutors.

       Peters maintains that counsel was ineffective for failing to pursue sanctions or a

mistrial after prosecutors allegedly violated this Court’s “no-contact rule” by speaking to

witness Richard Massaro, Jr., during a break while he was under continuing cross-

examination. (See Docket No. 596, pp. 62-64; Affidavit of Frank E. Peters (“Peters Aff.”),

Docket No. 596, pp. 72-78, ¶¶ 2-22.) Peters alleges that during the break, Massaro and

prosecutors had substantive conversations in the witness room and Massaro then lied

about it. This is nothing but pure speculation.

       No basis existed at trial to seek sanctions or a mistrial. In fact, Peters concedes

that this Court reiterated the “no-contact rule,” that counsel was not concerned about the

government violating the rule (but was concerned about Massaro violating it), and that

counsel examined Massaro about his contact with the prosecutors and Massaro testified

that he had no contact with them. (Docket No. 596, pp. 62-64.)

       The exchange at trial was as follows:

              Counsel:      . . . Before we do that, over the last break where
                            did you go?

              Massaro:      I went to floor number two.

              Counsel:      Did you go to a specific room on floor number
                            two?

              Massaro:      Yes.

              Counsel:      What room was that?

                                             20
              Massaro:      The offices of Mr. Bruce and Miss Wylegala [the
                            prosecutors].

              Counsel:      Did you have any discussions with anyone in
                            that office?

              Massaro:      No.

              Counsel:      Did anyone in that office say anything to you?

              Massaro:      Yes.

              Counsel:      Who spoke to you?

              Massaro:      I believe her name is Sharon Knope [the witness
                            coordinator].

              Counsel:      Okay. Anyone besides Miss Knope?

              Massaro:      No.

(Docket No. 592, pp. 165-66.)

       There is simply no support whatsoever for Peter’s claim that Massaro discussed

his testimony with the prosecutors. The record, in fact, supports just the opposite.

Massaro testified the he did not have any discussions with the prosecutors, and the

prosecutors wholly deny improperly speaking with Massaro or engaging in any other

unethical behavior. (See Affidavit of Gretchen L. Wylegala (“Wylegala Aff.”), Docket No.

605, ¶¶ 2-6, 19.) Put simply, there was no basis to request or impose sanctions for

violation of the “no-contact rule” at trial. Counsel was therefore not ineffective for failing

to pursue that course.

       4. Counsel’s alleged conflict-of-interest does not constitute ineffective
          assistance of counsel.

       Peters maintains that counsel failed to disclose an alleged conflict-of-interest

arising from his law firm’s past representation of Webb Associates, a Texas entity that

                                             21
allegedly appraised the liquidation value of the Companies’ inventory for Chase. Peters

contends that Chase was displeased with Webb’s appraisal and was contemplating

litigation, at which point Webb retained counsel’s firm.

       Peters does not assert that the alleged conflict infringed his Sixth Amendment right

to conflict-free counsel. See, e.g., United States v. Cohan, 798 F.3d 84, 88 (2d Cir. 2015).

Rather, he claims that counsel failed to advise him that his firm represented Webb and

failed to disclose information concerning Chase that counsel allegedly learned while

representing Webb. Even assuming that counsel represented Webb in the past, which

Peters provides no evidence of, Peters fails to explain how that representation negatively

impacted his trial or resulted in him receiving ineffective assistance of counsel. Other

than baldly alleging that counsel failed to share information concerning Chase, which

counsel may not have been at liberty to share in any event, Peters makes no connection

between this past representation in a civil matter and his criminal trial. Most certainly, he

has not shown that but for this alleged conflict of interest, he would have been acquitted.

This claim therefore fails.

       5. Counsel’s alleged use of an obscenity at trial does not constitute
          ineffective assistance of counsel.

        Finally, Peters maintains that counsel was ineffective because he allegedly used

an expletive during his closing argument. Peters represents that counsel, in “decrying”

the evidence, said, “. . . are you kidding me? Are you fucking kidding me?” (See Peters

Aff., ¶¶ 31-36.) Peters claims that this shocked the jury and prejudiced it against him.

But like several of Peters’s other claims, this one is factually deficient.

       There is no record of counsel ever using the expletive that Peters attributes to

him—this Court has no recollection of it; the prosecutors do not recall it (see Wylegala

                                              22
Aff., Docket No. 605, ¶ 9); it is not contained in the trial transcript 11 (see Docket Nos. 307,

341); and co-counsel only thought he heard it (see Peters Aff., Exhibit A). In any event,

even assuming that the comment was made as Peters says it was, it was made in Peters’s

favor, with counsel forcefully “decrying the evidence.” And Peters makes no showing that

the isolated use of an expletive by itself constitutes ineffectiveness. As such, Peters fails

to demonstrate that counsel’s conduct fell “outside the wide range of professionally

competent assistance” or caused him any prejudice. His claim therefore fails.

C.      No evidentiary hearing is required.

        As indicated above, § 2255 provides that a court shall hold an evidentiary hearing

“[u]nless the motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.” Rule 4 (b) also provides that “[i]f it plainly appears from

the motion, any attached exhibits, and the record of prior proceedings that the moving

party is not entitled to relief, the judge must dismiss the motion . . . .”

        Here, no evidentiary hearing is required because the motion and the record

conclusively demonstrate that Peters is entitled to no relief under § 2255. Consequently,

this Court finds that no hearing is warranted or required. See Orbach v. United States,

11 Cr. 111 (NRB), 2017 WL 5632815, at *7 (S.D.N.Y. Nov. 7, 2017) (denying request for

a § 2255 hearing where “[t]he existing record is conclusive that petitioner is not entitled

to relief on any theory presented to [the court]”).




11 In a separate motion, Peters unsuccessfully sought to recuse this Court on the grounds that it tampered

with the trial transcript by surreptitiously removing the alleged expletive. See United States v. Peters, 03-
CR-211S (1), 2020 WL 830425 (W.D.N.Y. Feb. 20, 2020).


                                                    23
D.     A certificate of appealability will not issue.

       For a certificate of appealability to issue, a petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253 (c)(2). To make the

required “substantial showing,” Peters must establish that “reasonable jurists could

debate whether . . . the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed further.”

Rhagi v. Artuz, 309 F.3d 103, 106 (2d Cir. 2002) (per curiam) (citations and internal

quotation marks omitted). Peters has made no such substantial showing of the denial of

a constitutional right in this case. A certificate of appealability will therefore not issue.

                                     IV. CONCLUSION

       Having considered Peters’s grounds for relief individually and cumulatively, and

having presided over the trial of this matter, with opportunity to observe trial counsel first-

hand, this Court finds that Peters has failed to carry his burden of showing “that counsel

made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed [to

him] by the Sixth Amendment” or to show “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Harrington, 562 U.S. at 104 (quotations and citations omitted). Peters’s § 2255 motion

must therefore be denied.

       If Peters wishes to appeal, he must file a Notice of Appeal with the Clerk’s Office,

United States District Court, Western District of New York, within 60 days of the date of

judgment in this action. See Fed. R. App. P. 4 (a)(1)(B)(i). Requests to proceed on

appeal as a poor person, if any, must be filed with the United States Court of Appeals for

the Second Circuit in accordance with the requirements of Rule 24 of the Federal Rules



                                              24
of Appellate Procedure.

                                      V. ORDERS

         IT HEREBY IS ORDERED, that Petitioner’s Motion to Vacate, Set Aside or Correct

his Sentence under 28 U.S.C. § 2255 (Docket No. 596) is DENIED.

         FURTHER, that this Court hereby certifies, pursuant to 28 U.S.C. § 1915 (a)(3)

and Rule 24 (a)(3) of the Federal Rules of Appellate Procedure, that any appeal from this

Decision and Order would not be taken in good faith and therefore leave to appeal as a

poor person is DENIED. See Coppedge v. United States, 369 U.S. 438, 82 S. Ct. 917, 8

L. Ed. 2d 21 (1962).

         FURTHER, that a Certificate of Appealability under 28 U.S.C. § 2253 is DENIED.

         FURTHER, that the Clerk of Court is directed to CLOSE 15-CV-505S.

         SO ORDERED.


Dated:         March 1, 2020
               Buffalo, New York
                                                        s/William M. Skretny
                                                       WILLIAM M. SKRETNY
                                                      United States District Judge




                                           25
